[Cite as Heydinger v. Golden Giant, Inc., 2021-Ohio-1358.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HARDIN COUNTY




CHAD HEYDINGER,

        PLAINTIFF-APPELLANT,                                 CASE NO. 6-20-12

        v.

GOLDEN GIANT, INC.,
                                                             OPINION
        DEFENDANT-APPELLEE.




                 Appeal from Hardin County Common Pleas Court
                           Trial Court No. 2017 CR 164

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                             Date of Decision: April 19, 2021




APPEARANCES:

        Jeff Ratliff for Appellant

        John M. Tudor for Appellee
Case No. 6-20-12


ZIMMERMAN, J.

           {¶1} Plaintiff-appellant, Chad Heydinger (“Heydinger”), appeals the April

30, 2020 judgment of the Hardin County Court of Common Pleas granting (partial)

summary judgment in favor of defendant-appellee, Golden Giant, Inc. (“Golden

Giant”). For the reasons that follow, we affirm in part and reverse in part.

           {¶2} This case stems from Heydinger’s employment with Golden Giant. As

a sales representative and contracted employee of Golden Giant, Heydinger’s

employment was governed by Golden Giant’s Sales and Marketing Employment

Policy (the “policy”). The policy sets forth Golden Giant’s compensation policy.

At the conclusion of his employment with Golden Giant, Heydinger alleged that he

was due commission from six projects: 1) Farmers Equipment; 2) Westminster

United Methodist Church; 3) Murphy Industries; 4) R&L Trucking; 5) Post-Agri

Services; and 6) Brian Miller.

           {¶3} On September 4, 2019, Heydinger filed a complaint for payment of

commissions due sales representative under R.C. 1335.11, unjust enrichment, and

quantum meruit.1 (Doc. No. 1). (See also Appellant’s Brief at 1). Golden Giant

filed an answer on October 3, 2019. (Doc. No. 6).

           {¶4} Golden Giant filed a motion for summary judgment on February 3,

2020 in which it argued that there is no genuine issue of material fact that Heydinger



1
    Heydinger originally filed his complaint in 2018, which he voluntarily dismissed.

                                                      -2-
Case No. 6-20-12


is not entitled to any commissions of which he is claiming because he did not satisfy

the terms of the policy for those commissions to be due. (Doc. No. 14). On March

4, 2020, Heydinger filed a memorandum in opposition to Golden Giant’s motion for

summary judgment in which he argued that there remains a genuine issue of material

fact as to whether he complied with the terms of the policy, which entitled him to

the commissions on the six projects. (Doc. No. 17).

       {¶5} On April 7, 2020, the trial court conducted a hearing during which it

permitted the parties to present oral arguments relevant to Golden Giant’s motion

for summary judgment. (See Doc. No. 21); (Apr. 7, 2020 Tr. at 1). On April 20,

2020, the trial court granted summary judgment in favor of Golden Giant (in part)

and denied summary judgment (in part) as to Heydinger’s payment-of-

commissions-due-sales-representative claim. (Doc. No. 21). Specifically, the trial

court concluded that no genuine issue of material fact remained as to five of the six

projects of which Heydinger alleged he was entitled commission—namely, the

Farmers Equipment, Westminster United Methodist Church, Murphy Industries,

R&L Trucking, and Post-Agri Services projects. (Id.).

       {¶6} The case proceeded to a bench trial on July 28, 2020. (Doc. No. 37);

(July 28, 2020 Tr. at 1). On July 30, 2020, the trial court concluded that Heydinger

was entitled to commission as to the Brian Miller project as alleged under his

payment-of-commissions-due-sales-representative claim but further concluded that


                                         -3-
Case No. 6-20-12


any commission due was offset by materials purchased by Heydinger from Golden

Giant prior to his termination. (Doc. No. 37). Because the trial court concluded

that Heydinger’s commission was offset by his purchases, the trial court dismissed

Heydinger’s payment-of-commissions-due-sales-representative claim without

awarding him a judgment against Golden Giant. (Id.).

       {¶7} Although the trial court did not address the merits of Heydinger’s

unjust-enrichment or quantum-meriut claims, and those claims remain pending, the

trial court certified that there is no just reason for delay under Civ.R. 54(B). (Id.).

Thus, on August 28, 2020, Heydinger filed a notice of appeal. (Doc. No. 33). He

raises two assignments of error, which we will discuss together.

                            Assignment of Error No. I

       The Trial Court Erred When It Failed to Construe the Evidence
       in Heydinger’s Favor When It Granted Golden Giant’s Motion
       for Summary Judgment.

                            Assignment of Error No. II

       The Trial Court Erred When It Relied on Evidence Not in the
       Record to Grant Golden Giant’s Motion for Summary Judgment.

       {¶8} In his assignments of error, Heydinger argues that the trial court erred

by granting summary judgment in favor of Golden Giant as to the Farmers

Equipment, Westminster United Methodist Church, Murphy Industries, R&L

Trucking, and Post-Agri Services projects alleged in his payment-of-commissions-

due-sales-representative claim. In particular, Heydinger argues under his first

                                         -4-
Case No. 6-20-12


assignment of error that genuine issues of material fact remain as to whether he was

entitled to receive commission in conjunction with those five projects. Heydinger

specifically argues under his second assignment of error that the trial court

improperly relied on evidence submitted by Golden Giant to grant summary

judgment in favor of Golden Giant as to the Post-Agri Services project.

                                Standard of Review

       {¶9} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing Costner Consulting Co. v. U.S.

Bancorp, 195 Ohio App.3d 477, 2011-Ohio-3822, ¶ 10 (10th Dist.). Summary

judgment is proper where there is no genuine issue of material fact, the moving party

is entitled to judgment as a matter of law, and reasonable minds can reach but one

conclusion when viewing the evidence in favor of the non-moving party, and the

conclusion is adverse to the non-moving party. Civ.R. 56(C); State ex rel. Cassels

v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219 (1994).

       {¶10} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is


                                         -5-
Case No. 6-20-12


not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of

a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).

                                         Analysis

       {¶11} Heydinger argues under his first assignment of error that the trial court

erred by granting summary judgment in favor of Golden Giant as to the Farmers

Equipment, Westminster United Methodist Church, Murphy Industries, R&L

Trucking, and Post-Agri Services projects alleged in his payment-of-commissions-

due-sales-representative claim because genuine issues of material fact remain as to

whether he was entitled to receive a commission in conjunction with those five

projects under the compensation policy.

       {¶12} In order to determine whether the trial court erred in granting summary

judgment in favor of Golden Giant as to Heydinger’s payment-of-commissions-due-

sales-representative claim, we must interpret the terms of the policy. Because it is

a matter of contract interpretation, our role is to give effect to the intent of the parties

when confronted with an issue of contract interpretation. Reinhart v. Fostoria

Plumbing, Heating & Elec. Supply, Inc., 3d Dist. Seneca No. 13-10-08, 2010-Ohio-

4825, ¶ 16, citing Foster Wheeler Enviresponse, Inc. v. Franklin Cty. Convention


                                            -6-
Case No. 6-20-12


Facilities Auth., 78 Ohio St.3d 353, 361 (1997). “Courts presume that the intent of

the parties to a contract resides in the language they chose to employ in the contract.”

Judson v. Lyendecker, 10th Dist. Franklin No. 12AP-615, 2013-Ohio-1060, ¶ 12,

citing Kelly v. Med. Life Ins. Co., 31 Ohio St.3d 130 (1987), paragraph one of the

syllabus. “Ordinary words in a written contract must be ‘given their ordinary

meaning unless manifest absurdity results, or unless some other meaning is clearly

evidenced from the face or overall contents of the instrument.’” Nippon Life Ins.

Co. of Am. v. One Source Mgt., Ltd., 6th Dist. Lucas No. L-10-1247, 2011-Ohio-

2175, ¶ 22, quoting Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241 (1978),

paragraph two of the syllabus.

       {¶13} “‘If a contract is clear and unambiguous, then its interpretation is a

matter of law and there is no issue of fact to be determined.’” Barhorst, Inc. v.

Hanson Pipe & Prods. Ohio, Inc., 169 Ohio App.3d 778, 2006-Ohio-6858, ¶ 10 (3d

Dist.), quoting Inland Refuse Transfer Co. v. Browning-Ferris Industries of Ohio,

Inc., 15 Ohio St.3d 321, 322 (1984). In that case, we apply a de novo standard of

review. St. Marys v. Auglaize Cty. Bd. of Commrs., 115 Ohio St.3d 387, 2007-Ohio-

5026, ¶ 38, citing Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm, 73 Ohio

St.3d 107, 108 (1995).

       {¶14} Here, the policy is clear and unambiguous. The portion of the policy

at issue is as follows:


                                          -7-
Case No. 6-20-12


       GOLDEN GIANT SALES COMPENSATION POLICY

       A.   You, as a Sales Representative, will work on a salary plus
            commission basis. All commissions will be paid on the basis of
            firm contracts and in accordance with the “SALES
            COMPENSATION POLICY.” Firm contracts are those with
            qualifying deposits, signed original contracts, and completed
            paperwork that is in-house and approved by management.

(Emphasis sic.). (Doc. No. 1, Ex. 2). The terms of the policy define “qualifying

deposit”; “signed original contract”; and “completed paperwork” as follows:

       J. All sales are subject to the following and are not considered a
       sale until:

            1. Management receives an original signed contract that has
               been properly executed and is accompanied by ALL
               completed paperwork as required by management (to include
               all quotes, correspondence and pictures of the job site and/or
               building we are attaching to). This includes an acceptable
               DEPOSIT.

            2. All orders must have corporate approval. Any deviation from
               Company policy must have prior approval before execution
               of the contract with the customer.

            3. All orders are C.O.D. unless other arrangements have been
               approved by management.

       K. Each contract agreement MUST BE accompanied by a deposit
       (% determined by management). A higher deposit will be required
       for non-standard or custom projects. You are responsible to obtain
       the deposit, all monies due or that may become due, addendums,
       and/or any additional charges. This must be done on a timely basis.

(Emphasis sic.) (Id.).




                                        -8-
Case No. 6-20-12


      {¶15} The policy clearly and unambiguously reflects that commissions are

paid on the basis of firm contracts as described by the compensation-policy section

of the policy.      Likewise, the compensation-policy section clearly and

unambiguously defines a firm contract as a contract which includes “qualifying

deposits, signed original contracts, and completed paperwork.” (Id.). Further, the

policy clearly and unambiguously defines “qualifying deposits,” “signed original

contracts,” and “completed paperwork.”

      {¶16} Based on the clear and unambiguous language of the policy, we

conclude that there is no genuine issue of material fact that Heydinger did not

present Golden Giant a firm contract as to the Farmers Equipment, Westminster

United Methodist Church, Murphy Industries, or R&L Trucking projects. Indeed,

Heydinger testified that he did not obtain an original signed contract from Farmers

Trucking, Westminster United Methodist Church, Murphy Industries, or R&L

Trucking. (Heydinger Depo., Doc. No. 13 at 28, 30, 33, 36, 40). Further, Heydinger

testified that he did not obtain a qualifying deposit from Farmers Equipment,

Westminster United Methodist Church, Murphy Industries, or R&L Trucking. (Id.

at 28-29, 32, 36-37, 40). Because there is no genuine issue of material fact that

Heydinger did not present Golden Giant a firm contract as to the Farmers

Equipment, Westminster United Methodist Church, Murphy Industries, or R&L




                                        -9-
Case No. 6-20-12


Trucking projects, the trial court did not err by granting summary judgment in favor

of Golden Giant as to those four projects.

       {¶17} Therefore, Heydinger’s first assignment of error is overruled.

       {¶18} In his second assignment of error, Heydinger argues that the trial court

erred by granting summary judgment in favor of Golden Giant as to the Post-Agri

Services project after relying on a “misrepresentation of Golden Giant’s Motion for

Summary Judgment” that “‘in the Request for Admission (#18) submitted by

[Heydinger] to [Golden Giant], and in the deposition of [Heydinger] * * * (pages

34-42) [Heydinger] admitted that he (1) Did not obtain a signed contract, nor did he

(2) transmit a deposit for [the Post-Agri Services project].’” (Appellant’s Brief at

13, quoting Doc. No. 21).

       {¶19} In response to Golden Giant’s request for admission, Heydinger

admitted question 18(e). (Doc. No. 12). Question 18(e) requested Heydinger to

admit or deny the following:

       Of the projects which you referred to in your Complaint that were not
       completed by you but wrapped up by other company personnel: * * *
       (e) That on the Post-Agri Services building, you figured that you
       should receive 1% of the sales price would work out to $590.00 based
       on a sales price of $59,000.00.

(Id.). Furthermore, Heydinger testified that he obtained a signed contract and a

deposit from Post-Agri Services.      (Heydinger Depo., Doc. No. 13 at 44-45).

Accordingly, based on our de novo review of the record, there is a genuine issue of


                                        -10-
Case No. 6-20-12


material fact that Heydinger presented Golden Giant a firm contract as to the Post-

Agri Services project.   Therefore, the trial court erred by granting summary

judgment in favor of Golden Giant as to the Post-Agri Services project under

Heydinger’s payment-of-commissions-due-a-sales-representative claim.

       {¶20} Heydinger’s second assignment of error is sustained.

       {¶21} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued in assignment of error one, we affirm the judgment

of the trial court. Having found error prejudicial to the appellant herein in the

particulars assigned and argued in assignment of error two, we reverse the judgment

of the trial court as to the Post-Agri Services project and remand for further

proceedings consistent with this opinion.

                                                      Judgment Affirmed in Part,
                                                           Reversed in Part and
                                                              Cause Remanded

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                       -11-